DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, discloses that, “the first post is rotatably connected with the first clamper” and that “the second post is rotatably connected with the second clamper…” However, it is unclear how is the first post (61) and the second (62) post rotatably connected with the first clamper (30) and the second clamper (40), respectively when threaded rod (63) passes through a central or middle portion of each of the posts (see Figure 3). It is also unclear how the first and second posts are actually rotatably connected with first and second clampers, respectively. What is the structure in claim 1 of the first and second clampers that allow for the first and second posts to be rotatably connected with first and second clampers? Is it from first and second tubular portions and from first and second loop portions (as described in claim 4) that allow the first and second posts to be rotatably connected? If so, such structure should be included in claim 1. Note, claim 4 further discloses that the first and second posts are fixed (see 
Claim 4, discloses that, “a top of the first post is rotatably connected with the first tubular portion, a bottom of the first post is rotatably connected with the first loop, such that the first post is fixed by the first tubular portion and the first loop” and that “a top of the second post is rotatably connected with the second tubular portion, a bottom of the second post is rotatably connected with the second loop, such that the second post is fixed by the second tubular portion and the second loop.” As explained above, the first and second posts are described as being rotatably connected and now are defined as being fixed. Thus, it is unclear if the first and second posts are rotatably connected or if they are fixedly connected. Furthermore, it is also unclear how the first post is fixed by the first tubular portion and by the first loop, since the first post includes a top that is rotatably connected with the first tubular portion and a bottom that is also rotatably connected with the first loop. In other words, how can the first post, which includes rotatable top and bottom portions also be fixed by the same elements (e.g. the first tubular portion and the first loop) that allow for the top and bottom portions to be rotatably connected? The same argument above also applies for the second post. Does each of the first post and the second post include a central or middle portion that is fixed, while including top and bottom portions that are rotatable? If so, where is the support for such a limitation? In lines 12-13, of claim 4, did the applicant mean to disclose, “…such that the first post is attached to the first clamper by the first tubular portion and first loop? If The examiner recommends that the applicant include the limitations of claim 4 into claim 1, while further defining that the first post is attached to the first clamper by the first tubular portion and the first loop and further defining that the second post is attached to the second clamper by the second tubular portion and the second loop. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected As Best Understood under 35 U.S.C. 103 as being unpatentable over Owoc (6678930, see embodiment in Figures 4 and 4a) in view of Owoc (6678930, see another embodiment in Figures 6 and 6a). 

In reference to claim 1, Owoc discloses of snap ring pliers (Figures 4 and 4a) comprising: a handle (H), a first clamper (322), a second clamper (324), two clamp feet (50 and 51), and an adjustment structure (332), a respective one of the two clamp feet is formed on a bottom of each of the first clamper and the second clamper (Figure 4), and the adjustment structure is rotatably connected with the first clamper and the second clamper so as to adjust a distance between the two clamp feet (Figure 4), wherein the handle includes a connection column (formed from12 and 326) extending 

[AltContent: textbox (2nd hollow
fitting ring)]
[AltContent: ][AltContent: textbox (Second arcuate section)][AltContent: arrow][AltContent: textbox (First straight section)][AltContent: textbox (First arcuate section)][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: textbox (1st hollow
fitting ring)][AltContent: connector][AltContent: ]
    PNG
    media_image1.png
    675
    669
    media_image1.png
    Greyscale


In reference to claim 3, Owoc shows that the first post (337) and the second post (338) are parallel to the connection column (at 326, see Figure 4). 

Claim 2, is rejected As Best Understood under 35 U.S.C. 103 as being unpatentable over Owoc (6678930, see embodiment in Figures 4 and 4a) in view of Owoc (6678930, see another embodiment in Figures 6 and 6a) and Hashimoto (3662449). 

In reference to claim 2, Owoc discloses the claimed invention as previously mentioned above and further discloses, that the respective one clamp foot includes a shaft (formed as smaller diameter tip portion, see Figure 4) and an insertion (formed as the larger 

Claim 5, is rejected As Best Understood under 35 U.S.C. 103 as being unpatentable over Owoc (6678930, see embodiment in Figures 4 and 4a) in view of Owoc (6678930, see another embodiment in Figures 6 and 6a) and Alcorn (5933935). 

In reference to claim 5, Owoc discloses the claimed invention as previously mentioned above, but lacks, the connection column being rotatably screwed with a screw nut via 
Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kerr (3813750) discloses pliers for snap rings including first (20) and second (20’) clampers (Figure 1),  an adjustment structure (82) for changing the spacing between pins (62 and 62’) which are attached to straight portions (10 and 12) respectively, and has a screw (68) for fixing the pins (Figure 5). Madeira (3365782) shows snap ring pliers having a handle (12) that is rotatably attached to first and second clampers (18 and 20), respectively (Figures 1-3). Shore (1334971) shows a hand vise (Figures 1-2) having a handle (2) that is rotatably attached (at 5) to first (left 12) and second (right 12) clampers which include first (6) and second (7) hollow fittings that are stacked on each other (Figure 3). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723